Citation Nr: 1013340	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-06 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a personality 
disorder.  

3.  Entitlement to service connection for an acquired 
neuropsychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from December 1970 
to September 1972.

A claim of entitlement to service connection for PTSD was 
denied by the RO in September 2004.  Although the Veteran did 
not specifically disagree, he submitted additional evidence 
within the appeal period, and the RO issued another rating 
decision September 2005, again denying the claim.  This 
appeal comes before the Board of Veterans' Appeals (Board) 
from the September 2005 rating decision.

The claim for service connection for an acquired 
neuropsychiatric disorder other than PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  During his service, the Veteran did not engage in combat 
with the enemy.

2.  A personality disorder was identified during service.

3.  The record does not include credible supporting evidence 
verifying the occurrence of the Veteran's claimed in-service 
stressors.




CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within 
the meaning of the law providing for compensation benefits.  
38 C.F.R. § 3.303, 4.9, 4.127 (2009)

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In a March 2004 pre rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim.  
This letter also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist him in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in an April 2006 letter.

The Veteran's claim for PTSD is based in part on an alleged 
personal assault.  The Board notes that, in Patton v. West, 
12 Vet. App. 272 (1999), the Court held that special 
consideration must be given to claims for PTSD based on 
sexual assault.  In particular, the Court held that the 
provisions in VA's adjudication manual, which address PTSD 
claims based on personal assault, are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f).

In this case, the Veteran was notified by VA in a letter in 
September 2006 that he could obtain alternative sources of 
information to support his claim.  There is no indication in 
the record, including in testimony and statements from the 
Veteran, that the alleged sexual assault in service was 
contemporaneously reported to any source that would have 
reduced the account to writing.  The Veteran has stated that 
he informed an officer who dismissed his complaint.  He 
stated that he did not dare go over his head.  He also has 
stated that, when psychiatrically evaluated in the service, 
he informed the examiner of his abuse.  However, these 
reports are of record, and the Veteran's current account is 
inconsistent with what is reported in those records.  
Consequently, there are no formal records of the incident 
which could be obtained.  

Contrary to VCAA requirements, some of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured 
by readjudication of the claim in a September 2009 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs), service personnel records, and all of the 
identified post-service private and VA treatment records.  
The RO also attempted verification of the Veteran's stressors 
and certified that the Veteran had not provided sufficient 
detail to attempt further verification.  The Board adds that, 
for reasons discussed below, the Veteran's account of his 
stressors is not credible.  Accordingly, no further attempt 
at verification is necessary.

The Veteran has not been provided with a VA examination as to 
the etiology of his PTSD.  Under the VCAA, VA must provide an 
examination when there is competent evidence of a disability 
(or persistent or recurrent symptoms of a disability) that 
may be associated with an in-service event, injury, or 
disease, but there is insufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service, and the threshold for finding that the disability 
(or symptoms of a disability) may be associated with service 
is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 
20 Vet. App. 410, 419 (2006).  Here, no examination is 
required because no in-service stressor has been verified.  

VA may also submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f).  Regarding the possibility 
of an examination for an opinion as to the validity of the 
Veteran's claimed personal assault stressor, pursuant to 
Patton, as will be discussed below, the Veteran's assertions 
are not consistent with the service records, and the Board 
does not find his account to be credible.  Therefore an 
examination and opinion to confirm a stressor is not 
necessary. 

Regarding records from the Social Security Administration 
(SSA), the Veteran reported to a VA psychology intern in 
January 2005 that he would be applying for SSA disability 
benefits.  In March 2006 written argument, he stated that he 
was now receiving SSA benefits.  However, there is no 
reasonable possibility that SSA would be in possession of any 
records pertinent to the basis of the Board's decision, i.e., 
verification of a stressor event.  To the extent that SSA 
made a determination that the Veteran was disabled and may 
have had the Veteran examined to determine the extent of 
disability, these matters are not at issue here.  It is 
conceded that the Veteran has a current psychiatric 
disability; and the extent of that disability is not 
pertinent to a claim for service connection.  As such, a 
request for records from SSA is not necessary.

Finally, the Board acknowledges a request from the Veteran 
that he be afforded another RO hearing because he was not 
given enough time to present his case in the June 2008 
hearing.  However, the transcript of the hearing does not 
indicate that the hearing was prematurely ended, or that the 
Veteran was cut off.  Indeed, on page 15 of the transcript, 
just prior to the end of the hearing, the Veteran stated, "I 
guess we've covered it all."  Moreover, the Veteran has not 
identified any specific facts that were omitted from his 
testimony.  He has repeatedly demonstrated a willingness to 
express himself in writing regarding his claim.  His 
assertion that he has not been afforded an opportunity to 
state his case is simply not plausible.  The duty to assist 
is not a license for a fishing expedition to determine if 
there might be some unspecified information which could 
possibly support a claim.  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  The Veteran has been afforded a hearing, 
and he has not identified with reasonable specificity why 
that hearing was inadequate or the nature of the testimony 
that was omitted.  Accordingly, the Board concludes that the 
Veteran has been afforded all due process, and the request 
for another RO hearing is denied.

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Here, the Board concludes that service connection for a 
personality disorder and/or PTSD is not warranted.  Regarding 
a personality disorder, the STRs reveal that the Veteran was 
referred for psychiatric evaluation in January 1972 because 
he lacked the motivation to do any job assignment.  The 
Veteran stated that he could not tolerate being away from his 
family and his home.  The diagnosis was inadequate 
personality and passive aggressive personality.  The Veteran 
was again evaluated in March 1972, and was complaining of a 
nervous problem of 5-months duration.  He also stated that he 
was depressed and believed his nervousness was related to his 
confinement aboard ship.  He reported that he enlisted in the 
Navy in order to scuba dive, and that subsequently his 
interest in diving had waned.  He reported that his problems 
in the Navy had to do with his feelings of being confined and 
'locked up' whenever he is underway on ship.  He grew up in a 
rural area and spent a great deal of time out in the woods 
and hills, and left to his own devices.  He also reported 
that he missed home.  The diagnosis was passive-aggressive 
personality disorder.  The examiner found a lack of 
motivation to advance, and that the Veteran had unrealistic 
expectations and motivations.  The examiner found that the 
Veteran was not suffering from any significant psychiatric 
symptomatology.  The examination at discharge reveals normal 
psychiatric findings.  

Personality disorders are not diseases or injuries within the 
meaning of the law.  See 38 C.F.R. § 3.303, 4.9, 4.127 
(2009).  Accordingly, service connection for a personality 
disorder is not warranted.  

Indeed, the Veteran's contentions do not involve a claim for 
service connection for a personality disorder, but center on 
a claim for PTSD.  In essence, the Veteran contends that he 
experienced one or more stressors in service, and that he 
has, since service, developed PTSD based on such stressors.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

The Board finds that the Veteran did not engage in combat 
with the enemy for purposes of 38 U.S.C.A. § 1154.  Indeed, 
most of the reported stressors do not involve combat.  
However, the Veteran reported in a November 2004 mental 
health note that he saw combat.  Also, on his claim form, the 
Veteran provided a stressor as follows:

During threats of attack (general quarters), I was 
stationed at one of the ship's gun mounts, exposed 
outside.  The night skies were continually lit up with 
flares, fires, constant gunfire, bombs exploding and 
aircraft.  

Regarding casualties, the Veteran reported that there were 
casualties on shore.  

Also, in an October 2007 mental health note, the Veteran 
claimed that his stressor was that his ship was fired upon.  

In a June 2008 written statement, the Veteran reported that, 
while assigned at a gun mount, he was exposed to flying 
debris occasionally.  Another ship maneuvered close to shore 
and tracers were flying in every direction hitting the ship 
and lighting the sky.  He felt that he could possible be hit 
at any time and was disturbed, frightened, and felt like a 
child unable to get out of a dangerous situation.  

In his hearing testimony (page 4), the Veteran stated that he 
heard "shrapnel or bullets hit the deck, because tracers 
would fly our way and you could (knock, knock, knock), you 
could hear the things hitting the ship."  He also testified 
that he collected some of the bullets from the deck, but he 
has since lost them.  

Unfortunately, none of the evidence aside from the Veteran's 
accounts indicates that the Veteran's ship was actually fired 
upon.  None of the Veteran's fellow servicemen who submitted 
statements in his behalf has reported such attacks, and the 
Veteran has not provided specific dates or times for such 
attacks that could support any attempt at verification.  
Indeed, the Veteran conceded in his hearing testimony that 
"we never took hostile fire according to our records."   

While the Veteran believes he was engaged in combat, the 
other examples he has provided do not even imply such 
engagement.  They certainly suggest that he witnessed combat 
from a distance, and was present in a combat zone.  However, 
Section 1154 requires that the Veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Service personnel records indicate that the Veteran was not 
awarded any decorations indicating combat status, or any 
wounds resulting from combat.  Although the Veteran was 
awarded the National Defense Service Medal, such was awarded 
to all personnel for honorable active service for any period 
between June 27, 1950 and July 27, 1954, or between January 
1, 1961 and August 14, 1974.  See Manual of Military 
Decorations and Awards, 6-1 (Department of Defense Manual 
1348.33-M, July 1990).  The Vietnam Service Medal awarded to 
the Veteran was also awarded to all members of the Armed 
Forces of the United States serving at any time between July 
4, 1965 and March 28, 1973 in Thailand, Laos, or Cambodia or 
the airspace thereover in direct support of operations in 
Vietnam. 

In sum, the official records do not suggest combat, the 
Veteran's fellow servicemen do not mention combat, and the 
Board is left with the Veteran's statements, which are vague 
and lacking in detail.  Accordingly, the Board finds the 
Veteran's statements less probative than the other evidence.  
To the extent that he has implied or stated that he was in 
combat, such pleading is not credible.  The combat rule 
regarding acceptance of lay or other evidence that an injury 
or disease was incurred or aggravated in combat, and 
regarding acceptance of lay testimony alone to establish the 
occurrence of an alleged stressor, does not apply, and 
therefore, for the claim to be allowed, the record must 
contain service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.

The Board also finds that the stressors set out above have 
not been verified, and are not capable of verification in 
light of the absence of dates, times, and/or corroborative 
accounts.  

Regarding other claimed stressors, on his claim form, the 
Veteran identified his first stressor as:

A crewmember fell overboard from the forward part of the 
ship.  As he floated past with some garbage dumped over 
the side, we randomly shot at garbage.  However, I 
repeatedly shot my .45 caliber handgun at our 
crewmember.  The weapons officer in charge called for a 
ceasefire and man overboard, as he recognized a man had 
fallen over.  A small boat was put over the side.  The 
man was retrieved and taken to sick bay, and I never saw 
him again.  

In a December 2007 mental health note, the Veteran stated 
that he thought he had accidentally shot and killed his 
shipmate, and that he was only told years later that the man 
had not been killed.  

In a June 2008 written statement, the Veteran reported that 
some of the recreation aboard the ship was when soldiers got 
together and "target practiced" at objects floating by.  
The Veteran claims that he shot at an object floating by and 
the object sunk down, so he thought that he hit the piece of 
garbage.  However, all of a sudden a lieutenant pushed his 
gun down because he was actually shooting at the man 
overboard.  He claims he was terrified, wet his uniform, and 
ran back to the weapons locker.  

A buddy statement from a fellow serviceman, received in 
December 2004 attests to his memory of the Captain's tendency 
to shoot sea snakes from the bridge.  He also remembered an 
occasion when the ship was doing a lot of tight, fast, 
maneuvers and an individual went overboard.  A life boat was 
lowered and a rescue party set out.  The individual was 
rescued.  He told the writer that he waved to a group of 
sailors taking small arms practice on the stern, who made a 
call to the bridge.  

In May 2008, a letter was sent from E.G., a fellow 
serviceman.  He stated that he had received a phone call from 
the Veteran, who asked if he could recall anything regarding 
"a man overboard incident" that took place during that 
cruise.  He recounted that a man fell overboard and was 
recovered 10 to 15 minutes later.  

A response was received from the Center for Unit Records 
Research indicating that deck logs from April 12, 1972 
substantiate that an individual fell overboard on the 
starboard side at 1429 hours and was recovered by motor 
whaleboat at 1445.  

While there is no doubt that an individual fell overboard and 
was rescued shortly thereafter, the Veteran's stressor is 
that he was firing a gun at that individual, and that he 
believed that he shot him, and may have killed him.  This 
essential element of the stressor is therefore not 
substantiated by any evidence other than the Veteran's 
statements.  Indeed, the accounts from the Veteran's fellow 
servicemen treat the incident in a rather light-hearted 
manner.  The December 2004 account notes that the individual 
was given the nickname "splash."  While one of the accounts 
confirms that some individuals were taking small arms 
practice, nobody even suggests that an individual on the ship 
fired in the vicinity of the man in the water.  Moreover, no 
other account confirms the Veteran's statements that the man 
overboard was dragged "completely lifeless" from the water 
(hearing transcript, page 2).  Particularly significant, 
E.G.'s statement indicates that the Veteran only asked him to 
confirm "a man overboard incident," and did not ask him to 
confirm the most crucial aspect of the story from the 
standpoint of this claim.  

The Veteran also identified a lieutenant Smith as the man who 
told him to cease fire when the man went overboard.  However, 
he has not submitted a statement from this individual.  This 
fact, in addition to the fact that the Veteran did not ask 
E.G. to confirm that the man overboard was shot at by the 
Veteran, or by any individual on the ship, is rather puzzling 
in light of the Veteran's repeated assertion to VA and to 
health care providers that he has been forced to live with 
the mistaken belief that he killed the man overboard.  
Indeed, this assertion is equally puzzling.  The Veteran's 
fellow servicemen were obviously aware of the fate of the man 
overboard, and have been since the event.  One even gave him 
a nickname.  E.G. stated that the event "was a subject for 
discussion on the mess deck for several more days."  Yet, 
the Veteran now asks us to believe that he shot at a man in 
the water, believing that he may have killed him, was so 
traumatized that he wet his pants (hearing transcript at page 
2), but then either did not inquire as to his fate, or was 
unable to ascertain his fate, for the remainder of the 
deployment, for the remainder of his term of service, or for 
more than 30 years thereafter, even though the event was a 
common subject of discussion among his crewmates.  These 
statements strain credulity, and the Board finds them 
unpersuasive.

The Veteran's brother submitted a letter stating that the 
Veteran informed him that he believed he had shot the man in 
the water.  However, he told his brother this years after the 
event.  Obviously, this does not amount to independent 
verification.  

Turning to other stressors, in a December 3, 2004 general 
medical note, it was reported that the Veteran indicated 
"some suggestion of military sexual trauma."  In a December 
7, 2004 mental health screening, the Veteran was asked 
whether he had ever experienced sexual harassment, assault or 
rape in the service, and he answered yes, then no.  He later 
changed back to yes.

In a March 2005 mental health assessment, the Veteran 
reported an incident of military sexual trauma.  He reported 
being held and groped by other serviceman while showering.  
The Veteran reported that he felt terrified but managed to 
fight his way out of the situation.

In an April 2006 mental health assessment, the Veteran 
reported that two men continually harassed him and caught him 
in the shower and sexually assaulted him once, and they also 
came to his sleeping area and began to touch him.  He stated 
that he went to an officer and was told not to egg them on.  

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than a 
veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  

Here, the Veteran has stated that he only reported the event 
to an officer, who dismissed it, telling the Veteran not to 
egg them on, and to a psychiatrist, an assertion which 
conflicts with the actual examination report.  None of the 
written accounts of his fellow servicemen mention these 
episodes.  There is no reference in the record to a personal 
assault until approximately 2006.  

Evidence of behavior changes following the claimed assault is 
another type of relevant evidence that may assist in 
confirming a stressor involving personal assault.  Examples 
of behavior changes that may constitute credible evidence of 
the stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f).

The hearing transcript reflects the assertion of the 
Veteran's representative that the Veteran "had really good 
performance records up until '72."  Service personnel 
records do in fact reflect a change in performance.  However, 
the assertion of the Veteran's representative as to the 
timing of this change is simply incorrect.  The Veteran 
maintains that the first assault occurred in late 1971 and 
into 1972 (October 2006 hand-written statement).  Service 
personnel records show that the Veteran's performance 
deteriorated prior to this.  A February 26, 1971 entry 
reveals that the Veteran was removed from the UDT/SEAL 
program on that date by reason of lack of motivation.  This 
is well prior to the Veteran's assertions as to the onset of 
sexual harassment, and well prior to the date asserted by the 
representative.  The Veteran was evaluated in January 1972.  
The examiner described the Veteran as an example of normal 
disappointment at being away from home coupled with 
inadequate defense mechanisms, finding that he has little 
real goal structure, and has little specifically in mind for 
his future; and concluding that his inability to perform at a 
task he doesn't enjoy for any period of time is entirely 
understandable in view of his personality.  The Veteran has 
since contended that he was evaluated twice, and that he 
discussed sexual harassment in the first evaluation, but the 
paperwork was misplaced.  As noted above, the STRs contain 
two evaluations, in January and March of 1972.  However, 
neither discusses or even suggests harassment.  They both 
conclude that the Veteran lacks motivation due to a 
personality disorder.  

The representative also pointed to a letter from the 
Veteran's grandfather dated February 19, 1972 and a journal 
entry by his grandfather of the same date, revealing the fact 
that the Veteran was having a very rough time and that he 
received a very disturbing letter from the Veteran.  However, 
these writings do not indicate the nature of the Veteran's 
problems.  Indeed, the service records confirm that the 
Veteran was experiencing difficulties for reasons completely 
separate from his current claims.  In light of these facts, 
and the timeline above, indicating poor performance as early 
as February 1971, this is not probative evidence regarding 
the Veteran's claimed stressors.  

In sum, the contemporaneous records do not support, but 
rather conflict with the Veteran's current assertions 
regarding the timing of the claimed personal assault.  The 
Veteran's statements are not credible, and the Board assigns 
them no probative weight.

The Veteran described another assault in the October 2006 
correspondence where his face was punched repeatedly, 
resulting in a broken nose.  However, there is no record of 
this in the STRs.  None of the Veteran's fellow servicemen 
mentioned such an incident.  The Veteran asserts that the 
broken nose went unrepaired until he had a motorcycle 
accident in September 1985.  Nevertheless, the incident is 
unverified, and apparently unverifiable at this point.  

Regarding other claimed stressors, in a September 2004 
counseling report, and in a June 2003 counseling report, the 
Veteran stated that he had some "terrifying" experiences in 
the Navy.  However, he did not identify them.  In a July 2003 
psychiatric evaluation, the Veteran stated that old memories 
and nightmares from Vietnam are corning back.  However, he 
did not describe them.  

A December 2003 report reveals that the Veteran identified a 
stressful experience in Vietnam (unspecified), and has a 
number of features related to traumatic experiences in 
Vietnam.  

Another stressor reported in the original claim is as 
follows: 

Our ship received a helicopter (many actually) while in 
the Gulf of Tonkin.  On board was a pilot only.  It had 
been shot up with much blood in the rear section.  

In a June 2008 written statement, the Veteran reported an 
incident where a helicopter flew in, and he witnessed the 
holes and blood spattered smeared everywhere.

The Board points out that this account is not objectively 
verifiable, as it is anecdotal, general in description, and 
involves events that would not be contained in a unit history 
or operational report.  Anecdotal experiences of this type 
simply do not lend themselves to independent verification.  
Cohen, 10 Vet. App. at 134 ("Anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented").  The 
Veteran has not identified any other stressor that could be 
documented or researched.  Thus, there is no corroborating 
evidence to support a finding that any of the Veteran's 
claimed in service stressors actually occurred. 

Also significant, the first record of treatment for 
psychiatric disability appears when the Veteran was 
hospitalized in September 2003 for suicidal ideation.  At 
that time, there was no mention of any service trauma.  He 
reported that he has had significant losses and stresses; and 
that these include the death of his wife many years ago, and 
the death of his 21-year-old son four years prior.  The 
diagnoses included PTSD; however, there was no mention of the 
Veteran's service.  In a later therapy session, the Veteran's 
stressors were identified as increasing neck pain, 
anniversary of son's death, and probable loss of job.  Three 
days later, it was noted that he was obsessing about Vietnam.  
The following month, the Veteran was again admitted for 
suicidal ideation.  Stressors were the death of his wife and 
son.  

In weighing the conflicting evidence provided by the Veteran 
at various times, the circumstances in which the evidence was 
created is important.  Thus, because the Veteran was seeking 
medical treatment only in September 2003, it seems likely 
that he would report events carefully and accurately so that 
the hospital staff would have a fully-informed history and 
provide appropriate treatment.  In contrast, when the Veteran 
thereafter presented his story, he was also seeking VA 
benefits.  The Board is of course cognizant of possible self 
interest which any veteran has in promoting a claim for 
monetary benefits.  The Board may properly consider the 
personal interest a claimant has in his or her own case, but 
the Board is not free to ignore his assertion as to any 
matter upon which he is competent to offer an opinion.  See 
Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect 
the credibility of testimony].

There is no doubt that the Veteran is competent to relate the 
information as he remembers it.  Thus, his competency is not 
at issue with regard to recounting the events.  Rather, it is 
his credibility which the Board finds is lacking.  Simply 
put, the September 2003 account is more convincing than the 
Veteran's later statements made in support of a claim for 
monetary benefits. 

On these facts, the Board must conclude that there is no 
verified or verifiable stressor to support the claim, and 
that the record does not present a basis for VA to make 
additional attempts to independently corroborate the reported 
stressor.  Accordingly, while the Veteran may have been 
diagnosed with PTSD, such diagnosis was based on an account 
of an unverified stressor reported by the Veteran, and 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau, 9 Vet. App. at 396.

In the absence of credible evidence that a claimed in-service 
stressor occurred-an essential criterion for establishing 
service connection for PTSD-the criteria for service 
connection for PTSD are not met and the claim must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a personality disorder is denied.

Service connection for posttraumatic stress disorder is 
denied.


REMAND

Irrespective of the Board's decision denying service 
connection for a personality disorder, the Board acknowledges 
that the service treatment records contain evidence of 
neuropsychiatric symptoms, including depression, in service.  
Moreover, in addition to PTSD, the Veteran also carries a 
current diagnosis of major depressive disorder.  

When a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

While the in-service symptoms were attributed at the time to 
a personality disorder, there is no opinion of record 
regarding whether the current diagnosis of major depressive 
disorder may be related to symptomatology noted in service.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and establishes that the Veteran 
suffered an injury or disease in service; indicates that the 
claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

The threshold for finding that there "may" be a nexus 
between current disability or persistent or recurrent 
symptoms of disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 at 83 (2006).

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 83.

Here, the Veteran has a current neuropsychiatric disability 
that may be related to neuropsychiatric symptoms demonstrated 
in service.  As such, a nexus opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the nature and etiology of any 
current acquired neuropsychiatric disorder 
other than PTSD.  The claims folders must 
be made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based upon the examination results and the 
review of the claims folders, the examiner 
should address whether there is a 50 
percent or better probability that any 
current acquired neuropsychiatric disorder 
other than PTSD was present in service or 
is etiologically related to service.  

The Board emphasizes that the claim for 
PTSD has been resolved, and the issue is 
limited to psychiatric disorders other 
than PTSD.

The supporting rationale for all opinions 
expressed must also be provided.

2.  Readjudicate the remanded claim.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


